


Exhibit 10.4

 

EMPLOYEES

 

UNITED ONLINE, INC.

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT

 

RECITALS

 

A.            The Board has adopted the Plan for the purpose of retaining the
services of selected Employees and consultants and other independent advisors
who provide services to the Corporation (or any Parent or Subsidiary).

 

B.            Participant is to render valuable services to the Corporation (or
a Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Common Stock to the Participant under the
Plan.

 

C.            All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix A.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.             Grant of Restricted Stock Units.  The Corporation hereby awards
to the Participant, as of the Award Date, Restricted Stock Units under the Plan.
Each Restricted Stock Unit represents the right to receive one share of Common
Stock on the date that unit vests in accordance with the express provisions of
this Agreement. The number of shares of Common Stock subject to the awarded
Restricted Stock Units, the applicable vesting schedule for those shares, the
dates on which those vested shares shall become issuable to Participant and the
remaining terms and conditions governing the award (the “Award”) shall be as set
forth in this Agreement.

 

AWARD SUMMARY

 

Award Date:                          <Award Date>

 

Number of Shares
Subject to Award:                <# of Shares Awarded> shares of Common Stock
(the “Shares”)

 

Vesting Schedule:                The Shares shall vest in a series of
               (      ) successive equal annual installments upon the
Participant’s completion of each year of Service over the               
(    )-year period measured from the Award Date.  Such vesting schedule is
hereby designated the “Normal Vesting Schedule” for the Shares. Should any
scheduled vesting date under the Normal Vesting Schedule otherwise occur on a
date on which the Common Stock is not traded on the Stock Exchange serving as
the primary market for the Common Stock, then that vesting date shall instead be
deemed to occur on the last day prior to such scheduled vesting date on which
the Common Stock is so traded. The Shares shall also be subject to accelerated
vesting, in whole or in part, in accordance with the provisions of Paragraph 5
of this Agreement.

 

--------------------------------------------------------------------------------


 

Issuance Schedule               Each Share in which the Participant vests in
accordance with the terms of this Agreement shall be issued, subject to the
Corporation’s collection of all applicable Withholding Taxes, on the applicable
vesting date for that Share or as soon thereafter as administratively
practicable, but in no event later than the close of the calendar year in which
such vesting date occurs or (if later) the fifteenth day of the third calendar
month following such vesting date (the “Issuance Date”). The Shares which vest
pursuant to Paragraph 5 of this Agreement shall be issued in accordance with the
provisions of such Paragraph. The applicable Withholding Taxes are to be
collected pursuant to the procedures set forth in Paragraph 7 of this Agreement.

 

2.             Limited Transferability.  Prior to actual receipt of the Shares
which vest hereunder, the Participant may not transfer any interest in the Award
or the underlying Shares. Any Shares which vest hereunder but which otherwise
remain unissued at the time of the Participant’s death may be transferred
pursuant to the provisions of the Participant’s will or the laws of inheritance
or to the Participant’s designated beneficiary or beneficiaries of this Award.
The Participant may also direct the Corporation to re-issue the stock
certificates for any Shares which in fact vest and become issuable under the
Award during his or her lifetime to one or more designated family members or a
trust established for the Participant and/or his or her family members. The
Participant may make such a beneficiary designation or certificate directive at
any time by filing the appropriate form with the Plan Administrator or its
designee.

 

3.             Cessation of Service.  Except as otherwise provided in Paragraph
5 below, should the Participant cease Service for any reason prior to vesting in
one or more Shares subject to this Award, then the Award will be immediately
cancelled with respect to those unvested Shares, and the number of Restricted
Stock Units will be reduced accordingly.  The Participant shall thereupon cease
to have any right or entitlement to receive any Shares under those cancelled
units.

 

4.             Stockholder Rights and Dividend Equivalents.

 

(a)           The holder of this Award shall not have any stockholder rights,
including voting or dividend rights, with respect to the Shares subject to the
Award until the Participant becomes the record holder of those Shares upon their
actual issuance following the Corporation’s collection of the applicable
Withholding Taxes.

 

(b)           Notwithstanding the foregoing, should any dividend or other
distribution, whether regular or extraordinary, payable in cash or other
property (other than shares of Common Stock) be declared and paid on the
outstanding Common Stock while one or more Shares remain subject to this Award
(i.e., those Shares are not otherwise issued and outstanding for purposes of
entitlement to the dividend or distribution), then the following provisions
shall govern the Participant’s interest in that dividend or distribution:

 

(i)            If the dividend is a regularly-scheduled cash dividend on the
Common Stock, then the Participant shall be entitled to a current cash
distribution from the Corporation equal to the cash dividend the Participant
would have received with respect to the Shares at the time subject to this Award
had those Shares actually been issued and outstanding and entitled to that cash
dividend. Each cash dividend equivalent payment under this subparagraph
(i) shall be paid within five (5) business days following the payment of the
actual cash dividend on the outstanding Common Stock, subject to the
Corporation’s collection of all applicable federal, state and local income and
employment withholding taxes.

 

2

--------------------------------------------------------------------------------


 

(ii)           For any other dividend or distribution, a special book account
shall be established for the Participant and credited with a phantom dividend
equivalent to the actual dividend or distribution which would have been paid on
the Shares at the time subject to this Award had they been issued and
outstanding and entitled to that dividend or distribution.  As the Shares
subsequently vest hereunder, the phantom dividend equivalents so credited to
those Shares in the book account shall also vest, and those vested dividend
equivalents shall be distributed to the Participant (in the same form the actual
dividend or distribution was paid to the holders of the Common Stock entitled to
that dividend or distribution) concurrently with the issuance of the vested
Shares to which those phantom dividend equivalents relate.  However, each such
distribution shall be subject to the Corporation’s collection of the Withholding
Taxes applicable to that distribution. In no event shall any such phantom
dividend equivalents vest or become distributable unless the Shares to which
they relate vest in accordance with the terms of this Agreement.

 

5.             Change of Control.

 

(a)           Any Restricted Stock Units subject to this Award at the time of a
Change in Control may be assumed by the successor entity or otherwise continued
in full force and effect or may be replaced with a cash retention program of the
successor entity which preserves the Fair Market Value of the unvested shares of
Common Stock subject to the Award at the time of the Change in Control and
provides for the subsequent vesting and concurrent payout of that value in
accordance with the same vesting and issuance schedule that would otherwise be
in effect for those shares in the absence of such Change in Control.  In the
event of such assumption or continuation of the Award or such replacement of the
Award with a cash retention program, no accelerated vesting of the Restricted
Stock Units shall occur at the time of the Change in Control. Notwithstanding
the foregoing, no such cash retention program shall be established for the
Restricted Stock Units subject to this Award to the extent such program would
otherwise be deemed to constitute a deferred compensation arrangement subject to
the requirements of Code Section 409A and the Treasury Regulations thereunder.

 

(b)           In the event the Award is assumed or otherwise continued in
effect, the Restricted Stock Units subject to the Award shall be adjusted
immediately after the consummation of the Change in Control so as to apply to
the number and class of securities into which the Shares subject to those units
immediately prior to the Change in Control would have been converted in
consummation of that Change in Control had those Shares actually been issued and
outstanding at that time. To the extent the actual holders of the outstanding
Common Stock receive cash consideration for their Common Stock in consummation
of the Change in Control, the successor corporation (or parent entity) may, in
connection with the assumption or continuation of the Restricted Stock Units
subject to the Award at that time, substitute one or more shares of its own
common stock with a fair market value equivalent to the cash consideration paid
per share of Common Stock in the Change in Control transaction, provided the
substituted common stock is readily tradable on an established U.S. securities
exchange.

 

(c)           Any Restricted Stock Units which are assumed or otherwise
continued in effect in connection with a Change in Control or replaced with a
cash retention program under Paragraph 5(a) shall be subject to accelerated
vesting in accordance with the following provisions:

 

·              If an Involuntary Termination of the Participant’s Service occurs
within twelve (12) months after the Change in Control event, then the
Participant shall immediately vest in an additional number of Shares equal to
the greater of (i) twenty-five percent (25%) of the total number of Shares
subject to the Award or (ii) the additional number of Shares in which the
Participant would have been vested at the time of such Involuntary Termination
if (A) he or she had completed an additional period of Service equal in duration
to the actual period of Service completed by the Participant between the Award
Date and the date of such Involuntary

 

3

--------------------------------------------------------------------------------


 

Termination and (B) the Shares subject to this Award had vested in a series of
successive equal monthly installments over the duration of the Normal Vesting
Schedule. In no event, however, shall the number of Shares which vest on such an
accelerated basis exceed the number of Shares unvested immediately prior to the
date of the Participant’s Involuntary Termination.  The Shares that vest upon
such Involuntary Termination of Service shall be issued to the Participant,
subject to the Corporation’s collection of all applicable Withholding Taxes, on
the date of such Involuntary Termination or as soon thereafter as
administratively practicable, but in no event later than the close of the
calendar year in which the date of such Involuntary Termination occurs or (if
later) the fifteenth day of the third calendar month following such date. In the
event of a replacement cash retention program under Paragraph 5(a), the
foregoing provisions shall be applied to the proceeds of such replacement
program attributable to the portion of Shares that would have otherwise vested
on an accelerated basis in accordance herewith upon such Involuntary Termination
had the Award been assumed or otherwise continued in effect.

 

(d)           If the Restricted Stock Units subject to this Award at the time of
the Change in Control are not assumed or otherwise continued in effect or
replaced with a cash retention program in accordance with Paragraph 5(a), then
those units shall vest immediately prior to the closing of the Change in
Control. The Shares subject to those vested units shall be converted into the
right to receive for each such Share the same consideration per share of Common
Stock payable to the other stockholders of the Corporation in consummation of
that Change in Control, and such consideration shall be distributed to
Participant on the effective date of such Change in Control or as soon as
administratively practicable thereafter, but in no event later than three
(3) business days following such effective date.  Such distribution shall be
subject to the Corporation’s collection of the applicable Withholding Taxes
pursuant to the provisions of Paragraph 7.

 

(e)           This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

 

6.             Adjustment in Shares.  Should any change be made to the Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin-off transaction or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration, or should the value of the outstanding shares of
Common Stock be substantially reduced as a result of a spin-off transaction or
an extraordinary dividend or distribution, or should there occur any merger,
consolidation or other reorganization, then equitable and proportional
adjustments shall be made by the Plan Administrator to the total number and/or
class of securities issuable pursuant to this Award in order to reflect such
change. In making such equitable and proportional adjustments, the Plan
Administrator shall take into account any amounts to be credited to
Participant’s book account under Paragraph 4(b) in connection with the
transaction, and the determination of the Plan Administrator shall be final,
binding and conclusive.  In the event of a Change in Control, the provisions of
Paragraph 5 shall be controlling.

 

7.             Issuance of Shares of Common Stock.

 

(a)           On each applicable Issuance Date for the Shares which vest in
accordance with the provisions of this Agreement, the Corporation shall issue to
or on behalf of the Participant a certificate (which may be in electronic form)
for the vested shares of Common Stock to be issued on such date, subject to the
Corporation’s collection of the applicable Withholding Taxes.

 

4

--------------------------------------------------------------------------------


 

(b)           Until such time as the Corporation provides the Participant with
notice to the contrary, the Corporation shall collect the applicable Withholding
Taxes through an automatic Share withholding procedure pursuant to which the
Corporation will withhold, on the applicable Issuance Date for the Shares that
vest under the Award, a portion of those vested Shares with a Fair Market Value
(measured as of the applicable tax date for such Shares) equal to the amount of
such Withholding Taxes  (the “Share Withholding Method”); provided, however,
that the amount of any Shares so withheld shall not exceed the amount necessary
to satisfy the Corporation’s required tax withholding obligations using the
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to supplemental taxable income.
Participant shall be notified in writing in the event such Share Withholding
Method is no longer available.

 

(c)           Should any Shares vest under the Award when the Share Withholding
Method is not available, then the Withholding Taxes shall be collected from the
Participant through either of the following alternatives:

 

·      the Participant’s delivery of his or her separate check payable to the
Corporation in the amount of such Withholding Taxes, or

 

·      the use of the proceeds from a next-day sale of the Shares issued to the
Participant, provided and only if (i) such a sale is permissible under the
Corporation’s trading policies governing the sale of Common Stock, (ii) the
Participant makes an irrevocable commitment, on or before the vesting date for
those Shares, to effect such sale of the Shares and (iii) the transaction is not
otherwise deemed to constitute a prohibited loan under Section 402 of the
Sarbanes-Oxley Act of 2002.

 

(d)           The Corporation shall concurrently, with each issuance of vested
Shares in accordance with the foregoing provisions of this Paragraph 7,
distribute to the Participant any outstanding phantom dividend equivalents
credited with respect to those Shares. The Corporation shall collect the
Withholding Taxes with respect to each distribution of phantom dividend
equivalents by withholding a portion of that distribution equal to the amount of
the applicable Withholding Taxes, with the cash portion of the distribution to
be the first portion so withheld, or through such other tax withholding
arrangement as the Corporation deems appropriate.

 

(e)           Except as otherwise provided in Paragraph 5 or Paragraph 7(b), the
settlement of all Restricted Stock Units which vest under the Award shall be
made solely in shares of Common Stock.  No fractional share of Common Stock
shall be issued pursuant to this Award, and any fractional share resulting from
any calculation made in accordance with the terms of this Agreement shall be
rounded down to the next whole share of Common Stock.

 

8.             Compliance with Laws and Regulations.  The issuance of shares of
Common Stock pursuant to the Award shall be subject to compliance by the
Corporation and Participant with all applicable requirements of law relating
thereto and with all applicable regulations of the Stock Exchange on which the
Common Stock is listed for trading at the time of such issuance.

 

9.             Notices.  Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices, and directed to the
attention of Stock Plan Administrator.  Any notice required to be given or
delivered to Participant shall be in writing and addressed to Participant at the
address on record with the Corporation.  An email to the email address of
Participant on record with the Corporation shall be deemed to be written
notice.  All notices shall be deemed effective upon personal delivery, upon
sending of an email or upon deposit in the mail, postage prepaid and properly
addressed to the party to be notified.

 

5

--------------------------------------------------------------------------------


 

10.           Successors and Assigns.  Except to the extent otherwise provided
in this Agreement, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Participant, Participant’s assigns, the legal representatives, heirs and
legatees of Participant’s estate and any beneficiaries of the Award designated
by Participant.

 

11.           Construction.  This Agreement and the Award evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan.  All decisions of the Plan Administrator with
respect to any question or issue arising under the Plan or this Agreement shall
be conclusive and binding on all persons having an interest in the Award.

 

12.           Governing Law.  The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.

 

13.           Employment at Will.  Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Parent or Subsidiary employing or retaining
Participant) or of Participant, which rights are hereby expressly reserved by
each, to terminate Participant’s Service at any time for any reason, with or
without cause.

 

14.           Code Section 409A.  It is the intention of the parties that the
provisions of this Agreement comply with the requirements of the short-term
deferral exception of Section 409A of the Code and Treasury Regulations
Section 1.409A-1(b)(4).  Accordingly, to the extent there is any ambiguity as to
whether one or more provisions of this Agreement would otherwise contravene the
requirements or limitations of Code Section 409A applicable to such short-term
deferral exception, then those provisions shall be interpreted and applied in a
manner that does not result in a violation of the requirements or limitations of
Code Section 409A and the Treasury Regulations thereunder that apply to such
exception.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

 

UNITED ONLINE, INC.

 

 

 

 

 

By:

Mark R. Goldston

 

 

 

Title:

Chairman, President and Chief Executive Officer

 

 

 

PARTICIPANT

 

 

 

Name: <Participant Name>

 

 

 

Signature: <Signed Electronically>

 

6

--------------------------------------------------------------------------------


 

APPENDIX A

 

DEFINITIONS

 

The following definitions shall be in effect under the Agreement:

 

A.            Agreement shall mean this Restricted Stock Unit Issuance
Agreement.

 

B.            Award shall mean the award of restricted stock units made to the
Participant pursuant to the terms of this Agreement.

 

C.            Award Date shall mean the date the restricted stock units are
awarded to Participant pursuant to the Agreement and shall be the date indicated
in Paragraph 1 of the Agreement.

 

D.            Board shall mean the Corporation’s Board of Directors.

 

E.             Cause shall mean the Participant’s commission of any act of
fraud, embezzlement or dishonesty, any unauthorized use or disclosure by
Participant of confidential information or trade secrets of the Corporation (or
any Parent or Subsidiary), or any other intentional misconduct by Participant
adversely affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner.  The foregoing definition shall not in any way
preclude or restrict the right of the Corporation (or any Parent or Subsidiary)
to discharge or dismiss the Participant or any other person in the Service of
the Corporation (or any Parent or Subsidiary) for any other acts or omissions,
but such other acts or omissions shall not be deemed, for purposes of this
Agreement, to constitute grounds for a termination for Cause.

 

F.             Change in Control shall mean a change in ownership or control of
the Corporation effected through any of the following transactions:

 

(i)    the closing of a merger, consolidation or other reorganization approved
by the Corporation’s stockholders in which a change in ownership or control of
the Corporation is effected through the acquisition by any person or group of
persons comprising a “group” within the meaning of Rule 13d-5(b)(1) of the 1934
Act (other than the Corporation or a person that, prior to such transaction,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) of beneficial ownership (within the meaning of Rule 13d-3
of the 1934 Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Corporation’s outstanding securities (as
measured in terms of the power to vote with respect to the election of Board
members),

 

(ii)   the closing of a sale, transfer or other disposition of all or
substantially all of the Corporation’s assets,

 

(iii)  the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) acquires directly or indirectly (whether as a result of a
single acquisition or by reason of one or more

 

A-1

--------------------------------------------------------------------------------


 

acquisitions within the twelve (12)-month period ending with the most recent
acquisition) beneficial ownership (within the meaning of Rule 13d-3 of the 1934
Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Corporation’s securities (as measured in terms of
the power to vote with respect to the election of Board members) outstanding
immediately after the consummation of such transaction or series of related
transactions, whether such transaction involves a direct issuance from the
Corporation or the acquisition of outstanding securities held by one or more of
the Corporation’s existing stockholders,

 

(iv)  a merger, recapitalization, consolidation, or other transaction to which
the Corporation is a party or a sale, transfer or other disposition of all or
substantially all of the Corporation’s assets if, in either case, the members of
the Board immediately prior to consummation of the transaction do not, upon
consummation of the transaction, constitute at least a majority of the board of
directors of the surviving entity or the entity acquiring the Corporation’s
assets, as the case may be, or a parent thereof, or

 

(v)   a change in the composition of the Board over a period of thirty-six (36)
consecutive months or less such that a majority of the Board members ceases by
reason of one or more contested elections for Board membership to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been appointed or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such appointment or nomination.

 

G.            Code shall mean the Internal Revenue Code of 1986, as amended.

 

H.            Common Stock shall mean shares of the Corporation’s common stock.

 

I.              Corporation shall mean United Online, Inc., a Delaware
corporation, and any successor corporation to all or substantially all of the
assets or voting stock of United Online, Inc. which shall by appropriate action
adopt the Plan.

 

J.             Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

 

K.            Fair Market Value per share of Common Stock on any relevant date
shall be the closing price per share of Common Stock at the close of regular
trading hours (i.e., before after-hours trading begins) on the date in question
on the Stock Exchange serving as the primary market for the Common Stock, as
such price is reported by the National Association of Securities Dealers (if
primarily traded on the Nasdaq Global or Global Select Market) or as officially
quoted in the composite tape of transactions on any other Stock Exchange on
which the Common Stock is then primarily traded.  If there is no closing selling
price for the Common Stock on the date in question, then the Fair Market Value
shall be the closing selling price on the last preceding date for which such
quotation exists.

 

L.             Involuntary Termination shall mean the termination of the
Participant’s Service which occurs by reason of:

 

A-2

--------------------------------------------------------------------------------


 

(i)            Participant’s involuntary dismissal or discharge by the
Corporation (or any Parent or Subsidiary) for reasons other than Cause, or

 

(ii)           Participant’s resignation following (A) a material reduction in
the scope of the duties, responsibilities and authority of his or her position
with the Corporation (or any Parent or Subsidiary), it being understood that a
change in Participant’s title or Participant’s reporting responsibilities or
requirements shall not, in and of itself, be deemed a material reduction, (B) a
material reduction in Participant’s base salary, or (C) a relocation of
Participant’s place of employment by more than fifty (50) miles; provided and
only if such reduction or relocation is effected by the Corporation (or any
Parent or Subsidiary) without Participant’s consent. In no event, however, shall
Participant’s resignation for any of the foregoing reasons constitute an
Involuntary Termination unless each of the following requirements is satisfied:
(x) Participant provides written notice of the clause (A), (B) or (C) event to
the Corporation (or the Parent or Subsidiary employer) within thirty (30) days
after the occurrence of that event, (y) the Corporation (or the Parent or
Subsidiary employer) fails to take appropriate remedial action to remedy such
event within thirty (30) days after receipt of such notice and (z) Participant
resigns from his or her employment with the Corporation (or the Parent or
Subsidiary employer) within ninety (90) days following the initial occurrence of
the clause (A), (B) or (C) event.

 

M.           1934 Act shall mean the Securities Exchange Act of 1934, as amended
from time to time.

 

N.            Participant shall mean the person to whom the Award is made
pursuant to the Agreement.

 

O.            Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

P.             Plan shall mean the Corporation’s 2010 Incentive Compensation
Plan, as amended and restated from time to time.

 

Q.            Plan Administrator shall mean either the Board or a committee of
the Board acting in its capacity as administrator of the Plan.

 

R.            Service shall mean the Participant’s performance of services for
the Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor. For purposes of this Agreement, Participant shall be deemed to cease
Service immediately upon the occurrence of the either of the following events:
(i) Participant no longer performs services in any of the foregoing capacities
for the Corporation (or any Parent or Subsidiary) or (ii) the entity for which
Participant performs such services ceases to remain a Parent or Subsidiary of
the Corporation, even though Participant may subsequently continue to perform
services for that entity. Except to the extent otherwise required by law or
expressly authorized by the Plan Administrator or by the Corporation’s written
policy on leaves of absence in effect at the time of such leave, no Service
credit shall be given for vesting purposes for any period the Participant is on
a leave of absence.

 

A-3

--------------------------------------------------------------------------------


 

S.             Stock Exchange shall mean the American Stock Exchange, the Nasdaq
Global or Global Select Market or the New York Stock Exchange.

 

T.            Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

U.            Withholding Taxes shall mean the federal, state and local income
taxes and the employee portion of the federal, state and local employment taxes
required to be withheld by the Corporation in connection with the issuance of
the shares of Common Stock which vest under the Award and any phantom dividend
equivalents distributed with respect to those shares.

 

A-4

--------------------------------------------------------------------------------

 

 
